 In the Matter of THE NORTHERN TRUST COMPANYandPROTECTIVESERVICE EMPLOYEES OF CHICAGO, LOCAL No. 240, BUILDING SERVICEEMPLOYEES' INTERNATIONAL UNION, A. F. L.Case No. 13-R-2112-Decided July 18, 1946Scott,MacLeish cfi Falk,byMessrs. John E. MacLeish, Harold D.Burgess,andLeland K. Neeves,of Chicago, Ill., for the Company.Mr. Daniel D. Carmell, by Mr. Leo Segall,andMessrs. John W.ArnettandDavid Dolnick,of Chicago, Ill., for the Union.Mr. Elmer P. Freischlag,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Protective Service Employees ofChicago, Local No. 240, Building Service Employees' InternationalUnion, A. F. L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Northern Trust Company, Chicago, Illinois, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Robert R. Rissman,Trial Examiner.The hearing was held at Chicago, Illinois, on Feb-ruary 17, 1944, and April 29, 1946.1The Company and the Unionappeared and participated.All parties were afforded full opportu-nity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.At the hearing, the Company ineffect moved to dismiss the petition on the following grounds: (1)that it was not subject to the jurisdiction of the Board; (2) that noquestion affecting commerce had arisen concerning the representationof its employees; and (3) that the unit petitioned for was inappropri-ate.The motion was referred to the Board. For reasons stated here-inafter the motion is hereby denied.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.The Company's request for oral argument is hereby denied.All parties were afforded opportunity to file briefs with the Board.1The intervening period between the two dates of hearing resulted from court proceed-ings initiated by the Board to enforce subpenas served upon the Company and certain ofits officers.69 N. L. R. B., No. 82.652 THE NORTHERN TRUST COMPANY653Upon theentirerecord in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Northern Trust Company, an Illinois corporation with itsplace of businesslocated in Chicago, Illinois, conducts a general bank-ing business.The Company is a member of the Federal Reserve Sys-tem, andthe Federal DepositInsuranceCorporation.It ranks 21stor 22nd in size in the United States, and is the third largest bank inChicago.As of March 30, 1946, its total assets exceeded $646,000,000,of which $370,000,000 represented United States Government securi-ties, and $41,600,000 were municipal bonds.As of the same date, loansand discounts outstanding were valued at more than $68,000,000; anddeposits exceeded $611,000,000.During the first 3 months of 1946, transit items forwarded to banksoutside the State of Illinois numbered 1,338,916 and aggregated $465,-000,000 letters of credit and travelers' checks issued by the Companynumbered 789 and amounted to $773,443; and its foreign exchangebusinesstotaled approximately $1,500,000 in debits and the sameamount in credits.During the same period, the Company maintaineddeposit accounts in 27 banks located in 11 other States and the Dis-trict of Columbia..The Company contends that it is not subject to the jurisdiction ofthe Board, in that (1) the record fails to indicate any particularinterstate commerce which is affected by its operations, and furtherfails to show that the employees involved herein, in their local activi-ties as guards, affect inrstate commerce within the meaning of theAct; and (2) as a State bank it is subject only to such Federal controlasmay be exercised to regulate the public finance, and the FederalGovernment cannot directly control its internal policies with respectto its employer-employee relations.The contention is without merit.It is clearfrom the foregoing facts that the Company conductsextensive business transactions throughout the United States, andthat its operations, as such, affect the stream of commerce between theStates.2It is also well established that a specific determination thatthe duties of particular employees sought to be represented affectinterstate commerce is not a prerequisite to the assertion of jurisdic-tion by the Board.3Nor is the fact that the employer is a State bankfunctioning under a State charter controlling where, as here, theoperations involved are to a substantial degree interstate in character.2 SeeMatter of Bankers Trust Company,56 N. L.R. B. 1071, and cases cited therein.3Matter of City National Bank and Trust Company,50 N. L. R. B. 516, citingVirginiaElectric&Power Company v. N. L. R. B.,314 U. S. 469. 654DECISIONS OF NATIONALLABOR RELATIONS BOARDWe find, therefore, contrary to the contention of the Company, thatits operations affect commerce within the meaning of the NationalLabor Relations Act.H. THE ORGANIZATION INVOLVEDProtective Service Employees of Chicago, Local No. 240, is a labororganization affiliated with Building Service Employees' Interna-tional Union which, in turn, is affiliated with the American Federationof Labor, admitting to membership employees of the Company.III. THE QUESTIONCONCERNINGREPRESENTATIONThe Company 'hits refused to grant recognition to the Union as theexclusive bargaining representative of any of its employees.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TILE APPROPRIATE UNITThe Union seeks a unit of all police officers or day police of theCompany, excluding night watchmen, special service officers, mes-sengers, and supervisory employees.The Company maintains thatthese employees may not constitute any appropriate unit, but that,4The Field Examiner reported on January 28, 1944, that the Union submitted 11authorization cards ; that,of these cards,1was dated in November 1942,6 were dated inDecember 1942,and 4 were undated:and that the Company declined to submit a list ofemployees in the unit.There were 13 employees in the unit petitioned for, and there areapproximately 21 employees in the unit hereinafter found appropriate.The Union filed its petition with the Board on October 19, 1943.Through no fault ofthe Union, and as a result of court proceedings initiated by the Board to enforce suhpenasserved upon the Company and certain of its officers,the hearing in this case which beganon February 17, 1944,was continued indefinitely and was not reconvened until April 29,1946.As a result of turnover in the interim in Company personnel, only 6 of theoriginal 13 in the unit were still in the Company's employ on April 29, 1946. At thehearing on February 17, 1944,the Trial Examiner admitted,over the Company's objection,the Field Examiner's "Report of Investigation of Interest of Contending Labor Organiza-tions," and at the reconvened hearing the Trial Examiner rejected the Company's offer ofproof to the effect that at a recent meeting of the Company's police officers those presenthad decided that they did not want the Union to represent them.The Company questionsthe correctness of the Trial Examiner's rulings and attacks the sufficiency of the Union'sshowing,contending, in effect, that in these circumstances a current showing of repre-sentation should have been made,and the failure of the Union to do so calls for a dismissalof the petition.We do not agree.The purpose of the preliminary showing of cards andof the Field Examiner's statement has been frequently set forth in our decisions. SeeMatter of Lalance&Grosjean ManufacturingCo., 63 N. L. R. B. 130;Matter of TampaShipbuilding Company,62 N. L.R. B. 954;Matter of H. G. Hill Stores, Inc.,39 N.L. R. B.874.Applying the principles enunciated in these cases, we conclude that the TrialExaminer's rulings were proper and that the showing satisfies the Board's requirements. THE NORTHERN TRUST COMPANY655if overruled on this position, the Board must find appropriate a unitconsisting of all the above enumerated categories of employees, with,the possible exception of the messengers, together with the vaultguards employed by its subsidiary, The Northern Trust Safe DepositCompany.5In support of its primary contention that the benefits of the Actshould be denied to the employees sought herein, the Company argues-that, inasmuch as the police officers are deputized as special policeofficers of the City of Chicago, their obligations to the public are incompatible with their obligations to the Union in the event of indus-trial unrest or*strife, and the public interest therefore requires thatthey should not be allowed to form any appropriate unit. Similararguments have been advanced in many previous cases, and we haveheld, as we do now, that they are lacking in meritsAccordingly,.we shall proceed to a determination of the unit issue.Night Watchmen and Special Service Ofcers:The Company nowemploys, in some policing capacity, 11 police officers, 5 night watch-men, and 5 special service officers.All are uniformed, are armed orhave access to arms, and are deputized as special policemen by theCity of Chicago.All these employees are under the supervision ofboth a Chief and a Captain of Police, and are part of the Building.Department of the Company, which is under the Comptroller's Divi-sion.The police officers are stationed on the main floor of the Com-pany's premises during banking hours, and their duties consist ofprotecting the premises and securities therein, and of directing cus-tomersto the location of the various facilities of the Company.Theirduties are performed wholly within the building.The night watch-men perform their duties after banking hours, and they make regularrounds of the premises, during which they punch clocks.One of thenight watchmen is stationed at the rear entrance in order to admitauthorized persons to the building.The special service employees areclassified by the Company as police, and they are stationed on floors ofthe building other than the mainfloor.In addition to the protectionduties they necessarily perform, they have contact with and renderservices to the public visiting the floors on which they are posted.They also have the function of rendering some personal services toexecutive officers of the Company, such as therunning of errands forthem.Although the employees in these classifications are not interchanged,it is apparent from the foregoing facts that all of them have similar'The Company contends that this unit corresponds to that found appropriate by theBoard inMatter of CityNationalBank and Trust Company,supra.In that case, thepetitioning union sought,and the Board found appropriate,a single unit of day police,night force,and deputies of the bank,and vault attendants of the wholly owned subsidiarycorporation.6 SeeMatter of Wilson & Co.,Inc.,67 N.L. R. B. 662 ;Matter of Armour and Company,.63 N. L. it. B. 1200;Matter of Aluminum Company of America,63 N. L. R. B, 828, 656DECISIONSOF NATIONALLABOR RELATIONS BOARDinterests and duties.We shall, therefore, include the night watchmenand the special service officers in the same unit with the police officers.Messengers:The Company employs 36 messengers, 28 of whom aredeputized and have the right to carry arms. These employees are notuniformed and, unlike the employees described above who are uni-formed and form part of the Building Department, are under theimmediate supervision of the manager of the Mail and MessengerDivision attached to the Operating Department of the Company.Their primary functions are unrelated to police work; they open anddistribute incoming mail, carry outgoing mail to the post office, andin general perform duties of a clerical nature.Whip they may becalled upon to carry securities and cash to places within the City ofChicago, and to provide protection to customers off the Company'spremises, they have performed such tasks only occasionally in thepast, and it would appear that the Company considers them to be pri-marily clerical employees.Under ,all the circumstances and on the basis of the entire record,we are persuaded that the interests of the messengers are more closelyalliedwith the Company's clerical employees than with the policeofficers.We shall, accordingly, exclude them from the unit.7Vault Guards:The Northern Trust Safe Deposit Company, a sepa-rate corporation and wholly owned subsidiary of the Company, isengaged solely in the business of operating the safe deposit vaults inthe basement of the Company's premises.,,The president and vicepresident of the subsidiary are officers of the Company, and the sub-sidiary is regarded as a department of the Company subject to theultimate supervision of the Company's Comptroller.The employeesof both companies, also enjoy the same employee benefits and privi-leges.However, the subsidiary operates, in many respects, as a sepa-rate entity.Thus, its operations are under the immediate supervisionof a manager, its 13 deputized guards wear uniforms which are dif-ferent in appearance from those worn by the uniformed employeesmentioned above, and no employee interchange occurs between thevault guards and the employees of the Company.Moreover, theUnion does not seek to represent the vault guards and has made noattempt to organize them.Accordingly, on the entire record andunder the circumstances of the case detailed above, we perceive nopresent basis for including the vault guards in the unit.'We therefore find that all police officers, night watchmen, and spe-cial service officers of the Company, excluding vault guards of TheNorthern Trust Safe Deposit Company, messengers, and all super-Cf.Matter of Bankers Trust Company, supra; Matter of City NationalBank and Trust,Company, supra.The Northern Trust Safe Deposit Company is not a party to this proceeding.9 SeeMatter of The Vanta Company,66 N. L. R. B. 912 ;MatterofWallington Tube,Corporation,57 N. L.R. B. 763. THE NORTHERNTRUST COMPANY657visory employees 10 with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act."V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The NorthernTrust Company, Chicago, Illinois, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by ProtectiveService Employees of Chicago, Local No. 240, Building Service Em-ployees' International Union, A. F. L., for the purposes of collectivebargaining.10This includes both the Chief and the Captain of Police who exercise,as established bythe record, supervisory authority withinour usualdefinition of the term.11This unit is largerthan the one sought by the Union.The Company contends,in thisconnection, that the Board must find that no question concerning representationhas arisenbecause noclaim hasbeen made which would give rise to anysuch question in the largerunit.We find no merit in this contention. It is sufficient in such a situationthat thebasic character of the requested unitremainsunchanged, and thesubstantial showing isnot materially impaired by the expansion of the unit.SeeMatterof The LamsonBrothersCompany,59 N. L. R. B. 1561.701592-47-vol. 69-43